Citation Nr: 1107176	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-17 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement initial rating greater than 10 percent for 
irritable bowel syndrome (IBS) with history of gastroesophageal 
reflux disease (GERD) with sliding hiatal hernia for the time 
period from July 1, 2005 to May 25, 2009.

2.  Entitlement initial rating greater than 30 percent for IBS 
with history of GERD with sliding hiatal hernia for the time 
period since May 26, 2009.

3.  Entitlement to an initial compensable evaluation for status 
post uvulopalatatoplasty.

4.  Entitlement to a compensable rating for right ankle 
disability status post reconstructive surgery.

5.  Entitlement to service connection for right wrist disability.

6.  Entitlement to service connection for duodenitis and peptic 
ulcer disease (PUD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to June 2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In a VA Form 9 filing received in June 2007, the Veteran limited 
his appeal to issues involving the initial ratings for IBS, 
status post uvulopalatatoplasty and right ankle disability as 
well as service connection for right wrist disability, duodenitis 
and PUD, thoracolumbar spine disability and sleep apnea.

Thereafter, the RO issued rating decisions granting service 
connection for thoracolumbar spine disability and obstructive 
sleep apnea.  As these benefits were granted in full, the issues 
are not before the Board at this time.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).

The Board notes that, since the RO last adjudicated the claims in 
a January 2010 supplemental statement of the case, a May 2010 VA 
Compensation and Pension (C&P) examination report has been added 
to the record.  As addressed in the remand, this examination 
report contains findings potentially relevant to the status post 
uvulopalatatoplasty claim on appeal.  As such, the claim is 
remanded for RO consideration of this evidence in the first 
instance.  38 C.F.R. §§ 19.9, 20.1304(c).

However, the Board finds that the May 2010 VA C&P examination 
contains no relevant evidence with respect to the remaining 
claims on appeal.  As such, the Board finds that it would not be 
prejudicial to the Veteran in adjudicating all of the claims 
except the status post uvulopalatatoplasty claim.

The issues of entitlement to service connection for acne 
scarring, residual surgical scars of the right ankle, 
right thigh and back, and an acquired psychiatric disorder 
as secondary to service-connected disability have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over these claims which 
are referred to the AOJ for appropriate action. 

The claim of entitlement to an initial compensable evaluation for 
status post uvulopalatatoplasty is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected digestive system disorder is 
not shown to be manifested by severe IBS symptoms with more or 
less constant abdominal distress, or GERD/hiatal hernia symptoms 
productive of considerable impairment of health or significant 
weight loss; however, the Veteran's service-connected GERD does 
result in chronic laryngitis with mucosal edema and thickening of 
vocal cords.

2.  The Veteran's right ankle disability is manifested by less 
than moderate limitation of motion absent additional functional 
limitation with use.

3.  The Veteran's current diagnosis of right wrist tear of the 
ulnar collateral ligament is reasonably attributable to injury 
and reported symptomatology demonstrated during service.

4.  The Veteran has not manifested duodenitis or PUD at any time 
during service or thereafter.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent 
for IBS with history of GERD and sliding hiatal hernia have not 
been met for the time period from July 1, 2005 to May 25, 2009, 
but a separate 30 percent rating for chronic laryngitis have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.14, 4.97, 4.113, 4.114, Diagnostic Codes (DCs) 
6516, 7203, 7319, 7346 (2010).

2.  The criteria for an initial rating greater than 30 percent 
for IBS with history of GERD and sliding hiatal hernia have not 
been met for the time period since May 26, 2009.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.14, 4.97, 
4.113, 4.114, DCs 6516, 7203, 7319, 7346 (2010).

3.  The criteria for a compensable initial rating for right ankle 
disability status post reconstructive surgery have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.1-4.14, 4.40, 4.45, DC 5217 (2010).

4.  The criteria for service connection for right wrist 
disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2010).

5.  The criteria for service connection for duodenitis and PUD 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded). Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely related 
disease or injury in which not only the functions affected, but 
the anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis and demonstrated 
symptomatology.

The provisions of 38 C.F.R. § 4.31 indicate that a zero percent 
evaluation will be assigned when the symptomatology required for 
a compensable rating is not shown.

Pyramiding, which is the evaluation of the same disability or the 
same manifestation of a disability under different diagnostic 
codes, is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.  However, it is possible for a 
veteran to have separate and distinct manifestations from the 
same injury, which would permit rating under several diagnostic 
codes.  The critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The use of descriptive terminology by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision.  
38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current disability 
with a relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disease must be shown to be of a chronic nature in service, or 
if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service-connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as arthritis and peptic ulcers, 
may be presumed to have been incurred in service if manifest to a 
compensable degree within one year from discharge from service, 
provided further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. § 3.309(a).

With respect to presumptive service connection for peptic ulcers, 
the provisions of 38 C.F.R. § 3.309 specifies that a proper 
diagnosis of gastric or duodenal ulcer is to be considered 
established if it represents a medically sound interpretation of 
sufficient clinical findings warranting such diagnosis and 
provides an adequate basis for a differential diagnosis from 
other conditions with like symptomatology; in short, where the 
preponderance of evidence indicates gastric or duodenal ulcer.  
Whenever possible, laboratory findings should be used in 
corroboration of the clinical data.

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine 
is not applicable based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge (i.e., 
reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims 
(Court) emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, 
lay witness testimony is permissible in the form of opinions or 
inferences when (a) rationally based on the perception of the 
witness and (b) helpful to a clear understanding of the witness' 
testimony or the determination of a fact in issue.  Otherwise, in 
matters involving scientific, technical or other specialized 
knowledge, Fed.R.Evid 702 requires that an opinion be provided by 
a witness qualified as an expert by knowledge, skill, experience, 
training or education. 

IBS

The Veteran seeks higher disability ratings for his service-
connected digestive system disorders, currently diagnosed as IBS, 
GERD and hiatal hernia.  The Board notes that an unappealed 
January 2009 RO rating decision denied service connection for 
Barrett's esophagus.  As addressed more fully below, the Board 
denies claims of service connection for duodenitis and PUD.  As 
such, these digestive system disorders are not for consideration 
in evaluating the issue on appeal.

VA regulations provide that there are diseases of the digestive 
system, particularly within the abdomen, which, while differing 
in the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
38 C.F.R. § 4.113.  Consequently, certain coexisting diseases in 
this area, as indicated in the instruction under the title 
"Diseases of the Digestive System," do not lend themselves to 
distinct and separate disability evaluations without violating 
the fundamental principle relating to pyramiding as outlined in § 
4.14.  Id. 

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342 and 7345 to 7348 inclusive will not be combined with each 
other.  A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 4.114.

The RO has rated the Veteran's IBS as the predominant digestive 
system disorder under DC "7399-7319."  See 38 C.F.R. § 4.27 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen; unlisted disabilities requiring 
rating by analogy will be coded first the numbers of the most 
closely related body part and "99").  This hyphenated 
diagnostic code may be read to indicate that IBS has been rated 
as analogous to irritable colon syndrome under DC 7319.

Under DC 7319, a 10 percent rating contemplates moderate 
disability due to irritable colon syndrome manifested by frequent 
episodes of bowel disturbance with abdominal distress.  38 C.F.R. 
§ 4.114, DC 7319.  A maximum 30 percent rating requires severe 
disability manifested by diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress.  Id.

The criteria of DC 7346 evaluate hiatal hernia.  38 C.F.R. 
§ 4.114, DC 7346.  Under this diagnostic code, a 60 percent 
evaluation contemplates a level of impairment, which includes 
symptoms of pain, vomiting, material weight loss and hematemesis 
or melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent rating 
contemplates persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating is warranted for two or more of the 
symptoms for the 30 percent evaluation of less severity.

The Board finds that the criteria of DC 7346 appropriately 
evaluate the symptomatology associated with the Veteran's 
service-connected GERD and hiatal hernia.

The Board notes that a May 2005 VA C&P ENT examiner found that 
the Veterans laryngopharyngeal reflux disease also resulted in 
problems of swallowing and voice hoarsess.

DC 7203 provides for a 20 percent rating for moderate esophageal 
stricture.  38 C.F.R. § 4.114, DC 7203.  A 30 percent rating is 
warranted for severe esophageal stricture, permitting liquids 
only.  Id.  The maximum 50 percent rating contemplates esophageal 
stricture permitting passage of liquids only, with marked 
impairment of general health.

DC 6516 evaluates chronic laryngitis.  38 C.F.R. § 4.97, DC 6516.  
Under DC 6516, a 10 percent rating is warranted for chronic 
laryngitis manifested by hoarseness with inflammation of cords or 
mucous membrane.  A maximum 30 percent rating is warranted for 
chronic laryngitis manifested by hoarseness with thickening or 
nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy.

The rating schedule provides guidance in the evaluation of 
gastrointestinal disorders.  In particular, 38 C.F.R. § 4.112 
highlights the importance of weight loss in the evaluation of the 
impairment resulting from gastrointestinal disorders.  For 
purposes of evaluating conditions in 38 C.F.R. § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for three 
months or longer; and the term "minor weight loss" means a 
weight loss of 10 to 20 percent of the individual's baseline 
weight, sustained for three months or longer.  38 C.F.R. § 4.112.  
The term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the disease.

Historically, the Veteran was first diagnosed with probable IBS 
in August 1988.  He was prescribed Bentyl.  At that time, the 
Veteran weighed 216 pounds.  Notably, the Veteran weighed 156 
pounds on his December 1980 entrance examination.  He was 
described as manifesting stress-related crampy abdominal pain 
with mild constipation/loose stools.  In September 1996, it was 
noted that the Veteran's weight of 210 pounds was greater than 
his ideal weight.

The Veteran was also diagnosed with GERD in February 1998 treated 
with Prilosec.  A September 1999 esophagogastroduodenoscopy (EGD) 
examination confirmed the presence of free reflex in the 
esophagus, and also detected a sliding hiatal hernia in the 
stomach. 

A March 2005 treatment record noted the Veteran's report of 
alternating loose stools and constipation worsened with stress.  
He further reported that "Bentyl works well to control 
symptoms."  Examination was significant for diffuse discomfort 
of the abdomen with palpation.

On a pre-discharge VA Compensation and Pension (C&P) general 
medical examination in May 2005, the Veteran described his GERD 
and hiatal hernia as affecting his general body health with chest 
hurting that felt like he was having a heart attack.  Symptoms 
included heartburn, epigastric pain, scapular pain, reflux and 
regurgitation of stomach contents.  He took medication daily, but 
he sometimes had flares due to foods or stress.  He estimated 
approximately 90 GERD attacks in the last year which lasted 30 
minutes in duration and required immediate anti-acid use.  He 
denied any lost time from work due to GERD, but reported an 
inability to function until his symptoms resided.

With respect to IBS, the Veteran reported a history of 
alternating diarrhea and constipation which occurred 
intermittently, otherwise described as "every now and then," 
which varied in length.  He estimated approximately 100 IBS 
attacks in the past year which required immediate need for 
restroom use.  He denied abdominal pain, functional impairment, 
or lost time from work.  

On physical examination, the Veteran weighed 223 pounds.  He was 
well-developed, and well-nourished.  His nutritional status was 
good.  Overall, the examiner found no objective symptomatology of 
GERD, hiatal hernia or IBS, providing evidence against this 
claim.

Additionally, a May 2005 VA C&P ENT examination found that the 
Veteran manifested laryngopharyngeal reflux disease resulting in 
problems of swallowing and voice hoarsess.  At that time, the 
Veteran demonstrated hoarse speech, with normal volume, absent 
aphonia.  The larynx demonstrated hoarseness of voice with 
inflammation of the mucous membranes, thickening of vocal cords, 
and marked edematous of the postcricoid larynx region.  

The Veteran was discharged from active service in June 2005.

Overall, the Veteran's May 2005 VA C&P ENT examination report 
provided opinion that the Veteran's laryngopharyngeal reflux 
disease resulted in hoarse speech with inflammation of the mucous 
membranes and thickening of the vocal cords.  The Board notes 
that this symptomatology squarely meets the criteria for a 30 
percent rating under DC 6516.  

As none of this symptomatology overlaps that of digestive system 
disorder symptomatology of IBS/GERD/hiatal hernia, the Board 
finds that a separate 30 percent rating for chronic laryngitis 
have been met.

The Board notes that the RO has not specifically considered this 
aspect of disability in any of its rating determinations.  
Clearly, it is not prejudicial to the Veteran in awarding the 
maximum schedular compensation effective to the date of claim.  
The only potential for a higher rating still requires complete 
organic aphonia with constant inability to speak above a whisper.  
See generally 38 C.F.R. § 4.97, DC 8519.  As it cannot be 
reasonably argued that such symptomatology has been present for 
any time during the appeal period (the Veteran himself has not 
made such a contention) the Board finds no prejudice accruing to 
the Veteran in evaluating this aspect of the claim.

With respect to the digestive disorder claims, the Veteran's 
service-connected digestive system disorder was not shown to be 
manifested by severe IBS symptoms with more or less constant 
abdominal distress, or GERD/hiatal hernia symptoms productive of 
considerable impairment of health or significant weight loss.

An April 2006 private examination report records the Veteran's 
complaints of chronic diarrhea and/or constipation which 
prevented him from eating after 5 pm and limited his intake of 
alcohol, coffee, soda, heavy foods, and spicy foods.  He suffered 
from sudden severe cramps and diarrhea, often precipitated by any 
kind of new stress, which limited his mobility to having an 
accessible bathroom.  The private examiner indicated that the 
Veteran's IBS and GERD symptoms were rarely relieved with 
medications or diet change.

A July 2006 clinical record from Wilford Hall Medical Center 
renewed refill requests for Aciphex and Bentyl.  A July 2007 EGD, 
to evaluate the Veteran's report of dysphagia, resulted in a 
diagnosis of esophageal stricture as well as peptic (reflux) 
gastroesophagitis.  

A September 2008 statement from the Veteran reflected his report 
of IBS symptoms which required him to live close to a toilet at 
any time which had closed many employment activities.  He 
reported that minimal diarrhea symptoms could bring on a major 
diarrhea attack, which resulted in painful symptoms that shook 
his whole body.

A September 2008 statement from the Veteran's spouse described 
the Veteran as having a daily battle with IBS symptoms which 
occurred without warning.  The IBS was described as being 
aggravated by the Veteran's exposure to any new or potential 
stressful situations that had interrupted many social plans.  The 
Veteran's multiple medications only helped manage the painful 
symptoms, but did not control them.

The private examination reports, the Veteran's statement and the 
spousal statement provide some evidence in support of higher 
ratings still, as it describes episodes of sudden severe IBS 
episodes when exposed to stress and vague report of unrelieved 
GERD symptoms as well as clinical findings of esophageal 
stricture and reflux gastroesophagitis.

An October 2008 VA C&P examination report included the Veteran's 
report of dysphagia and substernal pain simulating a heart attack 
that occurred three to four times per week.  The Veteran denied 
nausea or vomiting.  He attempted to treat his symptoms with a 
bland diet, taking Prilosec, and eating an early dinner.  The 
examiner described the Veteran's general state of health as good.  
He weighed 230 pounds.  There were no signs of anemia.

Overall, the October 2008 VA C&P examination report provides 
evidence against a rating greater than 10 percent for the 
digestive system disorder as it demonstrates GERD with an overall 
general state of good health and an increase in weight since the 
initial onset of disease, which only provides more evidence 
against this claim. 

On VA C&P examination in May 2009, the Veteran reported GERD 
symptoms of throat burning and acid indigestion.  Historically, 
his symptoms were intermittent with remissions.  For less than 
once a week but at least once per month, he experienced 
dysphagia.  For several times per week, he experienced esophageal 
distress which included moderate substernal pain.  He had pyrosis 
several times per week but denied regurgitation, hematemesis or 
melena.  With respect to IBS symptoms, the Veteran described 
weekly episodes of constipation, and several times per week of 
persistent diarrhea.  He experienced right upper quadrant colicky 
and crampy type of severe pain several times per week which 
lasted up to 2 hours in duration.

On physical examination, the Veteran's overall general health was 
described as good.  There were no signs of anemia.  He weighed 
235 which, according to the examiner, was less than 10 percent 
when compared to baseline.  There were no significant signs of 
weight loss or malnutrition.  There was no fistula, abdominal 
mass or abdominal tenderness.

Based upon this examination report, the RO has made an extremely 
favorable determination to increase the disability rating to 30 
percent based upon the May 2009 VA C&P examiner's statement that 
the Veteran's weight of 235 pounds was less than 10 percent when 
compared to baseline.  The VA examiner made a factual error, 
which the RO did not challenge.  

The Veteran's STRs document the Veteran's weight of 216 pounds 
when he was first diagnosed with IBS, at which time he was over 
his ideal weight.  Since that time, the Veteran's weight has 
steadily increased.  

The Board finds that the RO's stated basis for the award of a 30 
percent rating for the service-connected digestive system 
disorder is not credible or consistent with the entire 
evidentiary record.  In fact, on this record, the Board would not 
conclude that the criteria for a 30 percent rating were met on 
May 25, 2009, let alone a higher evaluation.   

The Board will not reverse the RO's finding, but notes that it is 
not bound to accept the RO's finding that the Veteran experienced 
weight loss as a result of his service-connected digestive system 
disorders.  See McBurney v. Shinseki, 23 Vet. App. 136, 139-40 
(2009). 

Thus, the only remaining issue before the Board is the proper 
rating since May 25, 2009 for the Veteran's service-connected 
digestive system disorder.  Overall, the May 2009 VA C&P 
examination report provides evidence against a rating greater 
than 30 percent for the digestive system disorder as it 
demonstrates GERD with an overall general state of good health 
and an increase in weight since the initial onset of disease, 
providing highly probative evidence against the current 
evaluation.

In so deciding, the Board finds a conflict in the lay report of 
IBS symptomatology which is relevant to the evaluation prior to 
May 25, 2009.  The Veteran credibly reports severe episodes of 
IBS symptoms which cannot be predicted.  At times it is intimated 
that these symptoms are nearly present all of the time while at 
other times it is reported that such symptoms are recurrent but 
not constant in nature.  Historically, the Veteran experienced 
IBS symptomatology in service which was self-described as well 
controlled with medications.  

The Board finds no significant medical evidence demonstrating all 
overall worsening of this disability.  As reflected above, the 
Veteran's nutritional health has been described as good with the 
Veteran continually gaining weight since the onset of disease.  
In the opinion of the Board, the Veteran's descriptions to VA 
examiner's regarding recurrent IBS symptoms with days of 
remission is consistent with the entire evidentiary record, and 
constitutes the most reliable and credible lay report of 
symptomatology.  For example, even as late as May 2009, the 
Veteran described persistent diarrhea occurring "several" times 
per week and having "weekly" episodes of constipation.  
Overall, the Veteran describes an IBS disorder which did not 
result in more or less constant abdominal distress prior to May 
2009.

In any event, the medical physicians in this case describe the 
Veteran has demonstrating good nutritional health.  Objectively, 
the Veteran has experienced a weight gain.  The Board finds that 
the findings of the trained physicians hold greater probative 
weight than the lay observations of the Veteran and his spouse, 
as they have greater expertise and training to evaluate the 
nature and severity of a digestive system disorder.  There is no 
further doubt of material fact to be resolved in the Veteran's 
favor.  38 U.S.C.A. § 5107(b).

Right ankle

The Veteran claims entitlement to a compensable initial rating 
for right ankle disability.  At times during the appeal, the 
Veteran has described right ankle pain aggravated with weather 
changes and prolonged use.  He has also reported additional 
symptoms of loss of strength, instability and guarding which 
interferes with his activities of daily living.

The severity of an ankle disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities at 38 C.F.R. § 4.71a.  The RO 
has currently assigned a noncompensable rating for residuals of 
right ankle reconstructive surgery under DC 5271.  Under DC 5271, 
a 10 percent rating is warranted for moderate limitation of ankle 
motion.  38 C.F.R. § 4.71a, DC 5271.

For VA purposes, normal range of motion of the ankle is measured 
as 0-20 degrees of dorsiflexion and 0-45 degrees of plantar 
flexion.  38 C.F.R. § 4.71a, Plate II.

Other diagnostic criteria pertaining to the ankle include DCs 
5270 (ankylosis of the ankle), 5272 (ankylosis of the 
subastralgar or tarsal joint), 5273 (malunion of the os calcis or 
astralgus), and 5274 (astralgalectomy), or DC 5003 (X-ray 
confirmed arthritis).  38 C.F.R. § 4.71a.  However, the lay and 
medical evidence addressed below does not find the existence of 
any of these disorders.

Applying the criteria to the facts of this case, the Board finds 
that the criteria for a compensable rating for right ankle 
disability have not been met for any time during the appeal 
period.  In this respect, the credible lay and medical evidence 
demonstrates that the Veteran's right ankle disability is 
manifested by less than moderate limitation of motion absent 
additional functional limitation with use.

Historically, the Veteran received in service treatment for 
multiple right ankle sprains.  He required surgery in April 2000 
due to symptoms of ankle laxity and instability.  On VA pre-
discharge examination in May 2005, the Veteran described 
intermittent symptoms of sore ankle and instability which 
occurred as often as each morning and lasted for "a while."  He 
rotated his right ankle to warm up and to get the "crackling 
out."  The Veteran denied any periods of incapacitation related 
to his right ankle disability.  He had a prosthetic implant of 
the right foot since 2000 which had been asymptomatic.  The 
examiner indicated that the Veteran's functional limitations 
involved instability with 1 day of lost work per month.  

On examination, the right ankle joint had a normal general 
appearance.  There was no evidence of deformity.  The right ankle 
demonstrated dorsiflexion to 20 degrees and plantar flexion to 45 
degrees.  The right ankle joint was not additionally limited by 
pain, fatigue, weakness, lack of endurance or incoordination 
after repetitive use.

Overall, the Veteran's STRs and May 2005 VA pre-discharge 
examination report provides evidence against the claim, 
demonstrating near full right ankle motion (see 38 C.F.R. 
§ 4.71a, Plate II) absent evidence of significant functional 
impairment.

An April 2006 private examination report included the Veteran's 
report of right ankle pain aggravated with weather changes and 
prolonged use.  For example, the Veteran experienced right ankle 
problems of loss of strength, instability and guarding with 
driving more than two hours.  On examination, the Veteran's right 
ankle demonstrated -4/5 decreased strength with an inability to 
stand on one foot.  The Veteran was unable to fully plantar flex 
with motion from 0 to 35 degrees with pain throughout active 
range of motion.  Dorsiflexion was from 0 to 15 degrees with 
moderate pain at end point.  The examiner commented that the 
Veteran's right ankle demonstrated pain, weakness, and lack of 
endurance secondary to guarding from post-surgical reconstruction 
of the right ankle.

Overall, the Veteran's April 2006 private examination report 
provides evidence against the claim, demonstrating right plantar 
flexion 78 percent of normal and dorsiflexion 75 percent of 
normal (see 38 C.F.R. § 4.71a, Plate II) even when considering 
subjective report of pain, weakness, and lack of endurance.

A February 2009 VA clinical record noted that the Veteran's 
physical activity routine involved normal activities of daily 
living (ADLs) and 'LONG WALKS."  He weighed 235 pounds.

Overall, the February 2009 VA clinical record provides evidence 
against the claim, including the Veteran's report of being able 
to engage in normal ADLs and long walks without report of 
functional limitations relating to the right ankle.

On VA C&P examination in May 2009, the Veteran reported a history 
of right ankle surgery in service with no treatment after 
service.  He described his right ankle as stable, for which he 
avoided activities involving potential reinjury.  He avoided 
uneven terrain and sports.  He specifically denied symptoms such 
as deformity, give-way, instability, pain, stiffness, weakness, 
incoordination, decreased speed of joint motion, episodes of 
locking, dislocation or subluxation, or effusion.  He further 
denied flare-ups of joint disease.

On physical examination, the Veteran demonstrated normal gait 
absent evidence of abnormal weight bearing, callus formation, or 
skin breakdown.  There was no abnormal shoe wear pattern.  The 
right ankle showed neutral angulation absent ankle instability or 
tendon abnormality.  The right ankle demonstrated dorsiflexion 
from 0 to 20 degrees and plantar flexion from 0 to 30 degrees 
which was similar to the left.  There was no objective evidence 
of pain on motion, pain following repetitive motion, or 
additional limitations after three repetitions of range of 
motion.  There was no joint ankylosis.  Drawer's and Tilt ankle 
signs were negative.  An X-ray examination demonstrated suture 
anchors of the lateral malleolus absent evidence of acute 
fracture or dislocation.  The ankle mortise joint was well-
maintained.  No focal soft tissue abnormalities were seen.  The 
examiner further noted that the Veteran's right ankle disability 
had no significant effects on his usual occupation, or usual 
activities of daily activities.

Overall, the Veteran's May 2009 VA C&P examination report 
provides evidence against the claim, demonstrating right plantar 
flexion 67 percent of normal and normal dorsiflexion (see 
38 C.F.R. § 4.71a, Plate II) absent evidence of objective 
evidence of pain on motion.

The Board has considered whether a higher rating could be awarded 
based upon the Veteran's lay report of symptomatology and 
reported functional impairment of the right ankle on use.  The 
Veteran has variously reported right ankle problems of loss of 
strength, instability and guarding with driving more than two 
hours.  See Veteran's April 2006 private examination report.  He 
has otherwise reported milder symptomatology such as 
"intermittent" symptoms of sore ankle and instability, 

In this case, a private examiner in April 2006 did find evidence 
of -4/5 decreased strength, limitation of plantar flexion with 
pain throughout active range of motion, and pain with 
dorsiflexion at 15 degrees.  The examiner commented that the 
Veteran's right ankle demonstrated pain, weakness, and lack of 
endurance secondary to guarding from post-surgical reconstruction 
of the right ankle, but did not express such functional 
impairment in terms of possible additional loss of motion due to 
functional impairment.

On the other hand, the VA May 2005 VA C&P examiner specifically 
found that the Veteran's right ankle joint was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  Similarly, the VA C&P 
examiner in May 2009 that there was no objective evidence of pain 
on motion, pain following repetitive motion, or additional 
limitations after three repetitions of range of motion.  
Furthermore, the examiner found no evidence of disuse such as 
abnormal weight bearing, callus formation, skin breakdown or 
abnormal shoe wear pattern.  

Overall, the Board finds that the Veteran's noncompensable rating 
contemplates less than moderate level of symptomatology.  Thus, 
even with consideration of 38 C.F.R. §§ 4.40 and 4.45, the Board 
finds no basis for a higher rating still as there is no 
additional motion loss demonstrated due to functional impairment 
on use.

In so deciding, the Board finds that the Veteran's descriptions 
regarding the severity, frequency and duration of symptoms, while 
competent, are not credible when viewed against the entire 
evidentiary record.  Overall, the Board finds that the objective 
clinical findings by VA physicians greatly outweigh the Veteran's 
contentions, as these examiners have greater expertise and 
training than the Veteran in evaluating his type of ankle 
disability.  Similarly, the VA examiner findings offer greater 
probative weight than the private examiner findings, as they 
specifically evaluate the Veteran's level of disability with 
repetitive motion testing and measurement by goniometer.  The 
claim, therefore, is denied.  There is no doubt of material fact 
to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Extraschedular consideration

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from time 
to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service- connected 
disability or disabilities.  The governing norm in 
these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  The Court stated that 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where there 
is evidence that the disability picture presented by the Veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or where 
evidence shows that the Veteran's service-connected disability 
affects employability in ways not contemplated by the rating 
schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned 
by a particular veteran are not considered relevant in the 
calculation of the average impairment of earning capacity for a 
disability, and contemplate that veterans receiving benefits may 
experience a greater or lesser impairment of earning capacity 
than average for their disability.  The Thun Court indicated that 
extraschedular consideration cannot be used to undo the 
approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  However, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
addressing referral where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board is aware of the Veteran's complaints as to the effects 
of his service-connected digestive system disorder and right 
ankle disability have had on his activities of work and daily 
living.  As addressed above, the allegations of the Veteran and 
his spouse describing the extent and severity of these disorders 
is not credible when viewed in light of the entire evidentiary 
record, including the statements of the Veteran himself.

With respect to the digestive system disorder, the Board has 
considered the potential applicability of multiple diagnostic 
codes.  The Board has assigned additional compensation due to 
chronic laryngitis identified by a VA C&P examiner as part and 
parcel of service-connected GERD disability.  As directed by 
regulation, the Board is precluded from using multiple diagnostic 
codes in tandem in evaluating IBS, GERD and hiatal hernia but 
rather must use the predominant disability.  38 C.F.R. §§ 4.113, 
4.114.  With respect to the right ankle, the Board has considered 
limitation of motion as well as the extent of functional 
impairment under 38 C.F.R. §§ 4.40 and 4.45.

In the Board's opinion, all aspects of these disabilities are 
adequately encompassed in the assigned schedular ratings.  The 
Board finds no unusual aspects of these disabilities which are 
credibly established which are not addressed in the schedular 
criteria.  As the assigned schedular evaluations are adequate, 
there is no basis for extraschedular referral in this case.  See 
Thun, 22 Vet. App. 111, 114-15 (2008).  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Right wrist

The Veteran originally filed a claim of service connection for a 
disability self-stylized as carpal tunnel syndrome.  This appears 
to be based, in part, upon an April 2004 orthopedic consultation 
which found the Veteran to have median nerves syndrome that 
presented as similar to carpal tunnel syndrome in symptomatology 
to the extent that the examiner stated "[w]ill tx as carpal 
tunnel."

A further review of the evidentiary record, to include the lay 
assertions, indicates that the Veteran alleges the onset of a 
chronic right wrist disability since a trauma incurred in 2002.  
These reported symptoms include right wrist pain and instability 
with paresthesia symptoms in the fingers.  The STRs include an 
assessment of right midcarpal instability.

At the outset, the Board must identify the claim prosecuted by 
the Veteran on appeal.  In Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Court clarified the concept of what issues are 
encompassed in a service connection "claim" filed by a 
claimant.  In Clemons, the Court held that the scope of a claim 
must be understood from the viewpoint of a lay claimant who may 
not be required to understand sophisticated legal or medical 
distinctions, and that "the claimant's intent in filing a claim 
is paramount to construing its breadth."  The Court also cited 
the holding in Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007), 
which held that VA must apply a "sympathetic reading" to a lay 
person's pleadings with attention focused upon the symptoms the 
claimant is attempting to service connect.

Given the above, the Board finds that the Veteran seeks service 
connection for right wrist symptoms of pain, instability and 
paresthesia however diagnosed.  This finding is significant 
inasmuch as the VA C&P examinations have limited the analysis as 
to whether the Veteran manifests carpal tunnel syndrome and have 
not considered with the Veteran manifests any other diagnosed 
right wrist disability related to service.

The Veteran's STRs first reflect his April 1995 treatment for 
right wrist trauma due to falling.  An X-ray examination at that 
time showed no significant bony, articular or soft tissue 
abnormality.  He received chiropractic treatment for right wrist 
pain in December 2001.

In April 2002, the Veteran a one-month history of right wrist 
pain after a bike falling injury.  He described a dislocation 
treated by his chiropractor, and current symptoms of instability 
sensation when lifting weights and ulnar deviation.  Examination 
was significant only for a questionable laxity with ulnar 
deviation when compared to the left.

In May 2002, the Veteran underwent an orthopedic consultation 
wherein he reported additional symptomatology of right index 
finger paresthesia as well as right wrist instability with weight 
lifting.  Examination was significant for volar subluxation on 
loading.  In August 2002, this examiner reported that an MRI 
examination was negative but that he was "able to create volar 
midcarpal instability with carpal volar stress."  An assessment 
of right midcarpal instability was provided.

Thereafter, the Veteran sought treatment for right wrist pain in 
March 2004 after a bowling injury.  He was given an assessment of 
right flexor tenosynovitis and overuse syndrome.

In April 2004, the Veteran was seen again for right wrist pain 
which had been reported as a "chronic" problem.  Examination 
was significant for a positive Phalen's sign, slightly reduced 
grip strength, and decreased opposition and pinch when compared 
to the right.  The examiner diagnosed median nerves syndrome, 
which was to be treated as carpal tunnel syndrome due to 
similarity of symptoms.  This examiner opined that this disorder 
may have been caused by the chiropractic manipulation of the 
dislocated wrist upon the initial injury.

Thereafter, the Veteran's report of right wrist symptoms has been 
consistent and chronic.  The Board finds that the Veteran's 
allegations of persistent right wrist symptoms since service 
provide credible evidence supportive of this claim.  

A VA examiner in May 2005 failed to find any right wrist 
pathology on examination to render a diagnosis of carpal tunnel 
syndrome.  However, as noted during service, the Veteran's right 
wrist instability was only reproduced with carpal volar stress.  

An April 2006 private medical examination did find evidence of 
abnormal right wrist functioning indicating that the Veteran had 
developed tendonitis at the radial border at the snuff box 
abductor pollicus longus and extensor pollicis brevis tendon due 
to guarding.  It appears, however, that the examiner incorrectly 
reported the Veteran as having a history of surgical residuals 
from carpal tunnel syndrome.

Additional evidence includes a January 2009 MRI examination of 
the right wrist, which found significant degeneration of the 
triangular fibrocartilage, the meniscal holologue and tearing of 
the ulnar collateral ligament which was consistent with "chronic 
injury to the triangular fibrocartilage complex.

A VA C&P examiner in May 2009 found the Veteran to have a 
diagnosis of right wrist tearing of the ulnar collateral 
ligament, and further found no evidence of carpal tunnel 
syndrome.  The examiner did not address the etiology of the ulnar 
collateral ligament tear.

Overall, the Board finds that the evidence of record is in 
relative equipoise as to whether the Veteran's currently 
manifested right wrist disability first manifested in service.  
On the one hand, the Veteran's STRs document clear injury to the 
right wrist in 2002 and document clear symptomatology of right 
wrist instability reproducible in limited circumstances.  His 
complaints of right wrist pain, instability and paresthesia 
sensation in the fingers were first voiced in service and have 
been consistently and credibly reported since service.

On the other hand, the VA examiners have found no evidence of 
carpal tunnel syndrome to account for the Veteran's 
symptomatology.  The most recent VA examiner indicated a current 
diagnosis of right wrist tearing of the ulnar collateral 
ligament, but did not offer any medical nexus for this disability 
and events during service.  

Nonetheless, the Board acknowledges the presence of a confirmed 
injury in service, a confirmed finding of right wrist tearing of 
the ulnar collateral ligament and credible report of persistent 
symptomatology since service.  Important for this case, the Board 
finds no evidence of intercurrent right wrist injury since 
service to account for the current diagnosis.  In light of all of 
the evidence of record, the Board resolves reasonable doubt in 
favor of the Veteran and grants a claim of service connection for 
right wrist disability.  The benefit of the doubt rule has been 
applied in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The 
nature and extent of this disability is not before the Board at 
this time.

Duodenitis and PUD

The Veteran claims to manifest current disability attributable to 
duodenitis and PUD which first manifested in service.  As 
reflected above, the Veteran's STRs reflect that he was diagnosed 
and treated for IBS, GERD and hiatal hernia.  These disabilities 
share similar symptomatology with the claimed duodenitis and PUD.  
See generally 38 C.F.R. § 4.114, DCs 7305 (duodenal ulcer), 7306 
(gastrojejunal ulcer), 7319 (irritable colon syndrome) and 7346 
(hiatal hernia).

For these reasons, the provisions of 38 C.F.R. § 3.309 specify 
that a proper diagnosis of gastric or duodenal ulcer is to be 
considered established if it represents a medically sound 
interpretation of sufficient clinical findings warranting such 
diagnosis and provides an adequate basis for a differential 
diagnosis from other conditions with like symptomatology.  
Whenever possible, laboratory findings should be used in 
corroboration of the clinical data.

Similarly, the rating provisions of 38 C.F.R. § 4.114 cautions 
that coexisting diseases of the digestive system, particularly 
within the abdomen, produce a common disability picture which do 
not lend themselves to distinct and separate disability 
evaluations.

The Veteran's chronic stomach complaints, which began in 1988, 
were initially diagnosed as IBS.  In October 1994, the Veteran 
underwent an upper gastrointestinal series examination to 
investigate the cause of his chronic, intermittent stomach pain.  
The upper GI series report read as follows:

UPPER GI:  The study was somewhat optimal.  Part of 
this was the patients breath holding.  No gross 
abnormalities were [seen] however noted although there 
was some spasm in the duodenal bulb.  This may 
indicate duodenitis.  It is a soft finding.
IMPRESSION: Possible duodenitis.

Thereafter, a November 1994 clinic record noted the upper GI 
series findings of questionable (?) duodenal bulb spasm and 
questionable duodenitis.  At that time, the examiner provided an 
impression of duodenitis and prescribed a trial of Zantac.

Thereafter, the Veteran's STRs reflect assessments of IBS.

A May 1996 examination addendum noted that the Veteran had a 
history of duodenitis in November 1994 treated with Zantac.  

However, a July 1996 clinical record noted an assessment of IBS 
controlled with medications.

Thereafter, an October 1997 STR, in recording the Veteran's 
history of lower abdominal pains by several years involving 
increased flatulence and softer stools relieved with bowel 
movement, reported a "h/o duodenitis from UGI in 1994."  At 
that time, the examiner offered an assessment of possible PUD 
treated with Flagyl.  A November 1997 clinic record included an 
assessment of "PUD - resolving."

In a May 1999 report of medical care, the Veteran self-described 
having a history of a "mild ulcer" treated with Bentyl.  

An April 1999 clinic record reflected an assessment of "Hx 
PUD/GERD."

In September 1999, an EGD examination resulted in the following 
findings:

Esophagus: free reflux noted, but no erosions, inflammation
Stomach: small sliding HH
Duodenal bulb: normal
Second part of duodenum normal

Thereafter, the STRs and postservice medical records do not 
reflect any medical diagnoses of either duodenitis or PUD.  

In May 2009, the Veteran's claims folder was reviewed by a VA 
examiner to determine whether the Veteran manifested duodenitis 
or PUD in service.  The examiner reviewed the pertinent medical 
records, and indicated that the Veteran had been empirically 
treated for possible PUD in service, but that the Veteran had no 
confirmed evidence of duodenitis or PUD.

On review of the entire evidentiary record, the Board finds that 
the credible and persuasive evidence establishes that the Veteran 
has not manifested duodenitis or PUD at any time during service 
or thereafter.  

In this respect, the Board is persuaded from review of the STRs 
that the Veteran was not definitely diagnosed with either 
duodenitis or PUD.  An October 1994 upper GI demonstrated 
questionable findings for duodenitis with the interpreting 
physician specifically noting that it was a suboptimal 
examination and that the finding in favor of duodenitis was 
"soft."  Thereafter, a September 1999 EGD examination failed to 
find duodenitis or PUD. 

In addition to this evidence, the Board finds a credible and 
competent VA examiner opinion in May 2009 which specifically 
found that the Veteran had no confirmed evidence of duodenitis or 
PUD.  The Board finds that this examiner based this opinion on an 
accurate factual basis, further noting that two recent 
postservice EGD's also demonstrated no evidence of duodenitis or 
PUD.  Overall, this examiner's opinion provides strong evidence 
against this claim.

On the other hand, the record does include the impressions of 
questionable duodenitis, possible PUD, a history of duodenitis 
and resolving PUD.  However, none of these impressions involve 
definitive diagnoses that are consistent with the upper GI 
examination findings.  Furthermore, none of these evaluations 
explain how these diagnoses were arrived at in the presence of a 
confirmed history of IBS, hiatal hernia and GERD.  In any event, 
the weight of these impressions are greatly outweighed by the 
opinion of the May 2009 VA examiner who has had a greater 
longitudinal review of the actual record including upper GI 
examinations performed during service and after service.  
Overall, the May 2009 VA examiner's opinion is based upon a more 
accurate review of the actual factual record.

The Board has also considered the Veteran's allegations.  He 
reports continuity of digestive system symptoms which are 
credible and acknowledged given his awards of service connection 
for IBS, GERD and hiatal hernia.  However, his own self-diagnosis 
that these symptoms also represent underlying duodenitis and PUD 
holds little, if any, probative value given his lack of medical 
training.  In any event, the Board holds that the opinion of the 
May 2009 VA examiner, who possesses greater expertise and 
training than the Veteran, greatly outweighs the lay self-
diagnosis in this case.  There is no doubt of material fact to be 
resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

With respect to the claims involving the digestive system 
disorder and right ankle disability, the Veteran is challenging 
the initial evaluations assigned following grants of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

With respect to the right wrist disability claim, the Board has 
granted in full the benefit sought on appeal.  As such, there is 
no need to discuss any notice or development defects with respect 
to that claim.

With respect to the claim of service connection for duodenitis 
and PUD, the Veteran participated in VA's Benefits Delivery at 
Discharge (BDD) program.  While in service and prior to the 
initial adjudication, the Veteran returned a document entitled 
"Notice to Claimant's of Information and Evidence Necessary to 
Substantiate a Claim for VA Disability Compensation" in March 
2005 indicating that he had no further information or evidence to 
provide VA prior to adjudicating his claim.  This letter advised 
the Veteran of the evidence deemed necessary to substantiate his 
claim as well as the relative duty on the part of himself and VA 
in developing his claim.

Overall, the preadjudicatory notice in this case substantially 
complies with the VCAA timing and content requirements.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

Notably, the Veteran was not provided adequate notice of the 
criteria for establishing a disability rating and effective date 
of award should service conection be granted.  However, as this 
claim remains denied, these issues are not implicated so that no 
prejudice accrues to the Veteran in adjudicating the claim at 
this time.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRS and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the Veteran's STRs and known VA 
clinical records. The Veteran has not reported having filing a 
claim for disability benefits with the Social Security 
Administration.  The Veteran has self-provided some non-VA clinic 
records in support of his claims, but there are no outstanding 
requests for VA to obtain any non-VA records for which the 
Veteran has both identified and authorized VA to obtain on his 
behalf.

The Veteran was last afforded VA examinations to evaluate the 
current severity of his digestive system disorder and right ankle 
disabilities in May 2009.  The Board finds that these reports 
contain all findings necessary to decide these claims.  Since 
this examination, the Board does not find that the lay or medical 
evidence which suggests an increased severity of symptoms to the 
extent that higher schedular ratings may still be possible.  
Thus, there is no duty to provide further medical examination on 
the initial rating claims being decided on appeal.  See 
VAOPGCPREC 11-95 (Apr. 7, 1995).

With respect to the duodenitis and PUD claims, the Veteran was 
afforded a VA examination in May 2009 which reviewed the entire 
evidentiary record and the Veteran's reported symptomatology in 
providing opinion that the Veteran has not manifested duodenitis 
or PUD at any time.  This examiner specifically considered the 
"diagnoses" of duodenitis and PUD in service, but found that 
these diagnoses were not supported by the evidence of record.  
The Board can find no fault with the examiner's analysis or 
opinion.  As such, further examination is not warranted on this 
matter.

For the reasons expressed above, the Board finds that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of his claims being decided 
on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).

ORDER

An initial rating greater than 10 percent for IBS with history of 
GERD and sliding hiatal hernia for the time period from July 1, 
2005 to May 25, 2009 is denied, but a separate 30 percent rating 
for chronic laryngitis is granted.

The claim of entitlement to initial rating greater than 30 
percent for IBS with history of GERD and sliding hiatal hernia 
have not been met for the time period since May 26, 2009 is 
denied.

The claim of entitlement to a compensable rating for right ankle 
disability status post reconstructive surgery is denied.

The claim of entitlement to service connection for right wrist 
disability is granted.

The claim of entitlement to service connection for duodenitis and 
PUD is denied.


REMAND

The Veteran seeks a compensable initial rating for 
uvulopalatatoplasty.  He underwent this procedure in January 1999 
to alleviate obstructive sleep apnea with heroic snoring.  VA 
examinations in 2005 failed to find any residual symptomatology 
related to the uvulopalatatoplasty.  

However, a private medical examination reported dated April 2006 
resulted in a diagnosis of "[s]tatus post uvulopalatoplasty with 
residual sleep apnea and related mood disorder."  On the other 
hand, a May 2010 VA examiner opined that the UP3 
(uvulopalatatoplasty) procedure was done to "alleviate" sleep 
apnea symptoms which only had a 50 percent chance of permanently 
improving the underlying sleep apnea disorder.

Notably, a June 2010 RO rating decision awarded service 
connection for sleep apnea, and assigned an initial 50 percent 
evaluation.  To date, the Veteran has not initiated an appeal 
with respect to that decision.  As the sleep apnea symptoms have 
been addressed as a separate disease entity, the Board finds no 
basis to consider additional compensation for those symptoms in 
evaluating residuals of uvulopalatatoplasty.  38 C.F.R. § 4.14.

The Board observes that the May 2010 VA examination reports 
contain potentially relevant evidence concerning the initial 
evaluation for status post uvulopalatatoplasty.  This evidence 
was received since the RO's last adjudication of this issue in 
the January 2010 supplemental statement of the case.  As the 
Veteran has not waived RO consideration of this evidence in the 
first instance, the Board must remand this case for due process 
considerations.  38 C.F.R. §§ 19.9, 20.1304(c).

As addressed in the Introduction section, the Board has referred 
to the RO a claim of service-connection for an acquired 
psychiatric disorder as secondary to service-connected 
uvulopalatatoplasty, as the April 2006 private examination report 
appears to attribute a mood disorder as a "residual" of the 
uvulopalatoplasty.  On remand, the RO will have an opportunity to 
adjudicate this issue prior to further appellate review of the 
uvulopalatatoplasty claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder the 
Veteran's clinical records of treatment for 
status post uvulopalatatoplasty since May 
2009.

2.  The RO should adjudicate the issues of 
entitlement to service connection for an 
acquired psychiatric disorder as secondary to 
service-connected disability.  If the claim 
is denied, the Veteran must be advised of his 
appellate rights.  If and only if an appeal 
is perfected to the Board, the issue must be 
returned to the Board for further appellate 
consideration, if otherwise in order.

3.  After completion of the above, 
readjudicate the claim of entitlement to an 
initial compensable rating for status post 
uvulopalatatoplasty.  In so doing, the RO 
should consider all evidence added to the 
record since the issuance of the January 2010 
supplemental statement of the case.  If the 
benefit sought on appeal remains denied, the 
RO should furnish the Veteran and his 
representative a supplemental statement of 
the case and an appropriate period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


